Order modified by striking out the last paragraph and providing in place thereof as follows: “ Ordered that at the time and place of such examination the defendant produce papers and documents pertaining in any way to the above matters, and that such papers as are material to said matters may be offered and received in evidence and in addition to the use thereof by the witness to refresh his recollection; ’’ and so modified affirmed, with ten dollars costs and disbursements to the appellant. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ.